Citation Nr: 0328335	
Decision Date: 10/21/03    Archive Date: 10/28/03

DOCKET NO.  00-23 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida




THE ISSUE

Entitlement to service connection for the claimed residuals 
of lymphoepithelioma including as secondary to exposure to 
herbicides.  




REPRESENTATION

Appellant represented by:	The American Legion








WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J. A. Markey, Counsel



INTRODUCTION

The veteran served on active duty from October 1968 to 
February 1971.  

This matter initially came to the Board of Veterans' Appeals 
(Board) from an October 1999 determination by the RO that the 
veteran had not submitted new and material evidence 
sufficient to reopen a previously denied claim of service 
connection for lymphoepithelioma including as secondary to 
exposure to herbicides.  

A hearing was held at the RO in February 2000.  

In May 2001, the Board remanded this matter to the RO for 
further development and adjudication.  

Thereafter, in an October 2002 decision, the Board reopened 
the claim and separately ordered further development of this 
case.  The case was sent to the Board's Evidence Development 
Unit (EDU) to undertake the requested development.  

The requested development was accomplished, and in a 
statement received in July 2003, the veteran waived initial 
RO consideration of this evidence and any other evidence 
received in the record since the most recent Supplemental 
Statement of the Case (SSOC).  



FINDING OF FACT

The veteran's lymphoepithelioma is not shown to have been 
present in service or until years after separation therefrom; 
it is not shown that lymphoepithelioma was due to the 
veteran's exposure to herbicides.  



CONCLUSION OF LAW

The veteran's disability manifested by the residuals of 
lymphoepithelioma is not due to disease or injury that was 
incurred in or aggravated by service; nor may it be presumed 
to have been incurred in service or due to inservice exposure 
to herbicides.  38 U.S.C.A. §§ 1110, 5107, 7104 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran and his representative contend, in substance, 
that the veteran incurred lymphoepithelioma as a result of 
his exposure to herbicides while serving in the Republic of 
Vietnam.

Initially, the Board notes that the Veterans Claims 
Assistance Act of 2000 (hereinafter VCAA or the Act), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) and implementing 
regulations (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)), enacted during the course of this appeal, 
essentially eliminate the well-grounded requirement and 
modify VA's duties to notify and assist claimants; however, 
the new law also provides that VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. §§ 5103, 5103A, 5107(a) (West 2002); 
38 C.F.R. § § 3.159(a)-(c) (2003).  

The VCAA and its implementing regulations also include new 
notification provisions.  Specifically, they require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  38 U.S.C.A. § 5103 (West 2002); 
38 C.F.R. § 3.159(b) (2003).  

The RO has considered the claim on appeal subsequent to the 
above-noted change in the law and implementing regulations, 
as reflected by a July 2002 SSOC.  

The SSOC contained the pertinent laws and regulations 
governing this claim as well as the reasons for the denial of 
the claim.  The Board is not precluded from proceeding to an 
adjudication of this claim as the requirements of such 
authority have been satisfied.  

Specifically, in addition to the SSOC noted hereinabove, the 
record reflects that the veteran was sent a letter in June 
2001 which explained, among other things, the dictates of the 
VCAA.  

The veteran was notified, essentially, of the evidence 
generally necessary to substantiate his claim, what evidence 
he was being expected to obtain and submit (or provide 
information to allow the RO to obtain such evidence), and 
what evidence the RO would obtain and had obtained.  

As well, the record reflects that the VCAA was discussed in 
the May 2001 Board remand and October 2002 decision to reopen 
the claim of service connection for lymphoepithelioma 
including as secondary to exposure to herbicides.  

Hence, the veteran has been provided notice of the 
information and evidence necessary to substantiate the claim 
(see Quartuccio v. Principi, 16 Vet. App. 183 (2002), and he 
has been afforded ample opportunity to submit such 
information and evidence.  

It is also noted that pursuant to the Board's requested 
development noted above, a pertinent VA examination was 
accomplished, and during the course of the appeal, to include 
subsequent and pursuant to the May 2001 remand, additional 
relevant evidence was associated with the claims folder and 
additional evidence was sought from the veteran.  

There is no further action to be undertaken to comply with 
the provisions of the VCAA or implementing regulations.  As 
such, the veteran will not be prejudiced as a result of the 
Board deciding this claim.  

Generally, to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  When a 
disease is first diagnosed after service, service connection 
may nevertheless be established by evidence demonstrating 
that the disease was in fact incurred during the veteran's 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303 
(2003).  

In addition, a disease associated with exposure to certain 
herbicide agents, listed in 38 C.F.R. § 3.309, will be 
considered to have been incurred in service under the 
circumstances outlined in this section even though there is 
no evidence of such disease during the period of service.   
It is noted that non-Hodgkin's lymphoma is among the diseases 
listed.  38 U.S.C.A. §§ 1101, 1112, 1113, 1116 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2003).  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116(f), as added by § 
201(c) of the "Veterans Education and Benefits Expansion Act 
of 2001," Pub. L. No. 107-103, 115 Stat. 976 (2001); 
38 C.F.R. §§ 3.307, 3.309 (2003).  

The term "herbicide agent" means a chemical in an herbicide 
used in support of the United States and allied military 
operations in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975.  See 
38 C.F.R. § 3.307(a)(6) (2003).  

The diseases listed at 38 C.F.R. § 3.309(e) must all have 
become manifest to a degree of 10 percent or more at any time 
after service, except that chloracne or other acneform 
disease consistent with chloracne and porphyria cutanea tarda 
shall have become manifest to a degree of 10 percent or more 
within a year after the last date on which the veteran was 
exposed to a herbicide agent during active military, naval, 
or air service.  38 U.S.C.A. § 1116 (West 2002).  

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit, however, has determined that 
the Veteran's Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984) does not preclude a veteran 
from establishing service connection with proof of direct 
causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Turning to the relevant evidence of record, it is initially 
noted that the veteran's personnel records reflect that he 
served in the Republic of Vietnam from April 1969 to March 
1970 and was awarded, among other things, the Combat 
Infantryman Badge.  

The veteran's service medical records reflect that he was 
physically within normal limits on entrance and separation 
examinations, but was treated on several occasions for rashes 
and lesions of his skin.  

The report of a February 1985 VA examination reflects that 
the veteran complained of having recurring rashes since 1969 
and that the examination itself revealed spider nevi about 
the chest, among other things.  A December 1985 VA outpatient 
treatment records noted an assessment of folliculitis and 
papular eczema.  

In an April 1985 letter, the veteran stated that he was 
exposed to chemical agents at a time when a supply aircraft 
went down during an operation in the Ashau Valley and he was 
ordered to assist in locating and securing the cargo.  He 
described the cargo as "barrels of chemicals," which were 
cracked.  The veteran also stated that, while he was in 
Vietnam, the use of herbicides was apparent from his 
observation of vegetation decay.  

The November and December 1995 VA medical records reflect 
that the veteran was seen and diagnosed with lymphodenopathy 
on the right side of the neck.  The report of a January 1996 
physical examination reflects that an assessment of suspected 
non-Hodgkin's lymphoma verses Hodgkin's disease was made at 
the time.  

The VA Medical Center (VAMC) records dated from January to 
February 1996 show that the veteran underwent a bilateral 
radical neck dissection and biopsies.  The discharge 
diagnosis was that of lymphoepithelioma of nasal pharynx with 
bilateral cervical metastases, Stage IV.  

A pathology report dated in February 1996 reflects that the 
veteran had a case of nasopharyngeal 
carcinoma/lymphoepithelioma with bilateral lymph node 
metastasis.  

The subsequent VA outpatient treatment records dated from 
September 1996 to October 1997 document follow up treatment 
for the residuals of the bilateral radical neck dissection.  

In November 1997, the veteran submitted a "Cancer Facts" 
sheet that was produced by the National Cancer Institute 
pertaining to Agent Orange exposure.  

According to a December 1997 report of contact form, a VA 
consultant physician was contacted telephonically and 
indicated that lymphoepithelioma was not considered to be a 
non-Hodgkin's lymphoma.  

In a statement received in June 1998, the veteran further 
described his exposure to Agent Orange while in Vietnam.  

In August 1999, the veteran resubmitted copies of VA hospital 
and treatment records from 1996; and a definition of 
lymphoepithelioma, which noted that the condition occurred 
most frequently in young Oriental people.  

During the February 2000 RO hearing, the veteran reiterated 
that he was exposed to Agent Orange while in Vietnam and 
testified that he continued to have rashes and lesions post-
service.  He pointed out that cancer was first diagnosed in 
1995 (he later added that he suspected cancer for the first 
time in 1993).  

In October 2001, the veteran's claims folder was referred to 
two VA physicians who reviewed the record and indicated in a 
report that the veteran's lymphoepithelioma did not fall 
within the parameters of any of the respiratory and soft-
tissue cancers presumed to be occasioned with Agent Orange 
exposure.  

Recently, in May 2003, a VA examination was accomplished, the 
report of which initially reflects that the veteran's claims 
file was available and noted.  The report documents the 
veteran's history of having been diagnosed with 
lymphoepithelioma in 1995 and the subsequent dissection of 
February 1996.  It was noted that the veteran related that he 
did not have any known recurrence and had not required 
further treatment for the cancer.  

The veteran did indicate that he had had local problems since 
the surgery, to include pain in the area, dryness of the 
mouth, difficulty swallowing, and at one point substantial 
weight loss.  He denied having a history of this type of 
cancer in his family as well as "Oriental roots."  

The examination revealed that the veteran was in no pain or 
acute respiratory distress, was ambulatory, pleasant, and 
cooperative.  A major bilateral deformity in the neck was 
noted, and it was described as going up to the lower jaw.  It 
was noted that the whole area of the neck showed significant 
tissue loss and that the area was tender.  

The examiner's assessment was that of status post 
lymphoepithelioma of the nasal pharynx with local metastasis 
to the lymph nodes, resected and treated with chemotherapy 
and radiation, without clinically detectable recurrence for 
seven years.  

The examiner noted that the etiology of the diagnosis was 
unknown to him, pointing out that there was some suspected 
association with Epstein Barr virus and the Oriental race.  

The examiner noted that an established association between 
the condition and herbicide exposure had not been made to his 
knowledge and that he could not relate the condition to 
exposure to Agent Orange or to service or the inservice 
rashes without resorting to speculation.  

Again, the veteran and his representative contend, in 
substance, that the veteran suffers from the residuals of 
lymphoepithelioma including as secondary to exposure to 
herbicides.  Initially, it is presumed that the veteran was 
exposed to herbicides as he served in the Republic of Vietnam 
between 1962 and 1975.  See 38 U.S.C.A. § 1116 (West 2002).  

Lymphoepithelioma, however, is not among those diseases 
listed in 38 C.F.R. § 3.309(e) (2003), and as such, to the 
extent that he is claiming presumptive service connection due 
to exposure to Agent Orange, service connection is not 
warranted.  

It is pointed out that, while non-Hodgkin's disease was 
suspected on physical examination of January 1996, it was 
noted by the VA consultant physician in December 1997 that 
lymphoepithelioma was not considered to be a non-Hodgkin's 
lymphoma; and the two VA physicians who reviewed the record 
in October 2001 indicated that the veteran's 
lymphoepithelioma did not fall within the parameters of any 
of the respiratory and soft-tissue cancers presumed to be 
occasioned with Agent Orange exposure.  

In addition, the medical evidence of record does not 
otherwise suggest that the veteran's lymphoepithelioma was 
incurred as a result of his exposure to herbicides.  In fact, 
this was essentially ruled out on recent examination of May 
2003, as noted hereinabove.  

Finally, with respect to any direct service connection claim, 
the Board points out that there is also no medical evidence 
linking lymphoepithelioma to the veteran's service.  

Specifically, the service medical records do not reflect 
treatment or a diagnosis of the disability, the disability 
was not first diagnosed until 1995, and the examiner in May 
2003 could not relate the rashes treated in service - or 
service itself - to the incurrence of lymphoepithelioma 
without resorting to speculation.  

The Board recognizes the veteran's sincere belief that he 
developed lymphoepithelioma as secondary to exposure to 
herbicides; however, he is not a physician or shown to be 
qualified to express a medical opinion as to such a 
relationship.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

In view of the above, service connection for the veteran's 
residuals of lymphoepithelioma including as secondary to 
exposure to herbicides is not warranted.  

In sum, the weight of the evidence demonstrates that the 
veteran's residuals of lymphoepithelioma were not ultimately 
caused by any incident of service, to include exposure to 
herbicides.  

As the preponderance of the evidence is against the claim for 
service connection for the residuals of lymphoepithelioma 
including as secondary to exposure to herbicides, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  



ORDER

Service connection for the residuals of lymphoepithelioma 
including as secondary to exposure to herbicides, is denied.  


	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



